NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      MICHAEL ESTRADA, Appellant.

                             No. 1 CA-CR 20-0577
                              FILED 1-20-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-149434-001
               The Honorable Suzanne E. Cohen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Tucson
By Jacob R. Lines
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Aaron J. Moskowitz
Counsel for Appellant
                           STATE v. ESTRADA
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the court, in
which Judge Brian Y. Furuya and Judge Michael J. Brown joined.


H O W E, Judge:

¶1            Michael Estrada appeals his convictions and sentences for
theft of means of transportation, aggravated assault, disorderly conduct,
possession of dangerous drugs, and child abuse. For the following reasons,
we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Estrada. See State v.
Fontes, 195 Ariz. 229, 230 ¶ 2 (App. 1998). Estrada approached a rideshare
driver, who was stopped at an intersection en route to pick up a customer,
and began banging on the passenger window, frantically requesting police.
As the rideshare driver rolled down the window, Estrada and his four
young children suddenly entered the backseat, demanding that the driver
“go.”

¶3            The startled driver drove off at a slow speed and asked
Estrada whether he needed the police or a hospital. Ignoring the question,
Estrada reached over the front seat, grabbed the steering wheel, and tried
to steer the vehicle onto the adjacent light rail tracks. When the driver
regained control and stopped the vehicle, Estrada stabbed him multiple
times with a pair of scissors. The driver escaped, and Estrada moved into
the driver’s seat. As Estrada tried to drive away, police officers arrived,
arrested Estrada, and after searching him found a baggie of
methamphetamine in his sock.

¶4            At trial, officers involved in Estrada’s arrest testified that
stabbing someone with scissors could cause death or serious injury. The
jury further heard testimony that the driver required emergency surgery
after bleeding profusely from at least 12 stab wounds.

¶5           Estrada then testified that the driver had hit him in the face
“once or twice” and would not let him and his children out of the vehicle.



                                     2
                           STATE v. ESTRADA
                           Decision of the Court

Estrada explained that he then stabbed the driver to protect himself and his
children.

¶6              Based on his testimony, Estrada requested a jury instruction
that justifies a defendant’s use of physical force against another. The State
objected, noting Estrada did not merely use physical force against the
driver, but deadly physical force. Agreeing with the State, the trial court
instructed the jury on Estrada’s use of deadly physical force as a
justification defense. The jury found Estrada guilty of theft of means of
transportation, aggravated assault, disorderly conduct, possession of
dangerous drugs, and four counts of child abuse, but not guilty of armed
robbery.

¶7           Considering Estrada’s criminal history and the aggravating
factors found by the jury, the court imposed a combination of concurrent
and consecutive sentences totaling 60 years’ imprisonment. Estrada timely
appealed.

                               DISCUSSION

I.     Self-Defense Jury Instruction

¶8            Estrada argues that the trial court erred by providing the jury
a self-defense instruction that justifies only a defendant’s use of deadly
physical force. He contends the trial court should have also instructed the
jury on his use of mere physical force.

¶9             “We review a trial court’s refusal to instruct on self-defense
for an abuse of discretion, viewing the evidence in the light most favorable
to the defendant.” State v. Carson, 243 Ariz. 463, 467 ¶ 17 (2018). But “we
independently assess whether the evidence supported a justification
instruction[] because that is a question of law and involves no discretionary
factual determination.” State v. Almeida, 238 Ariz. 77 ¶ 9 (App. 2015).

¶10           Under Arizona Revised Statutes (“A.R.S.”) § 13–404, “a
person is justified in using physical force against another, and does not
commit a crime, ‘when and to the extent a reasonable person would believe
that physical force is immediately necessary to protect himself against the
other’s use or attempted use of unlawful physical force.’” Carson, 243 Ariz.
at 463 ¶ 9 (quoting § 13–404(A)). “Similarly, deadly force is justifiably used
if § 13–404(A) is satisfied and ‘a reasonable person would believe that
deadly physical force is immediately necessary to protect himself against
the other’s use or attempted use of unlawful deadly physical force.’” Id.
(quoting A.R.S. § 13–405(A)) (emphasis added).


                                      3
                            STATE v. ESTRADA
                            Decision of the Court

¶11            Here, the evidence did not support a self-defense instruction
on Estrada’s use of mere physical force. Two police officers involved with
this case testified that stabbing someone with scissors can cause death or
serious physical injury. The officers’ common-sense opinion is shown by
the undisputed evidence, which established that the victim bled profusely
from at least 12 puncture wounds and required emergency surgery to
recover from the stabbing Estrada inflicted. The jury, therefore, could not
reasonably conclude that Estrada used anything less than deadly physical
force. See A.R.S. § 13–105(15) (“’Deadly physical force’ means force that is
used with the purpose of causing death or serious physical injury or in the
manner of its use or intended use is capable of creating a substantial risk of
causing death or serious physical injury.”); State v. Hussain, 189 Ariz. 336,
339 (App. 1997) (concluding that four stab wounds to the victim’s chest
constitutes deadly physical force).

¶12           Estrada fails to identify evidence that supports a contrary
conclusion; indeed, he admits that he used deadly physical force when he
stabbed the victim. Absent evidence that Estrada used mere physical force,
the trial court did not err in denying Estrada’s request for a self-defense
instruction under § 13–404. See id. at 337 (“A trial court . . . does not err in
refusing to give a jury instruction that . . . does not fit the facts of the
particular case[.]”).

II.    Sentencing

¶13           Estrada claims his aggregate sentence of 60 years is excessive.
He does not contend that the trial court imposed an unlawful sentence, nor
does he challenge his sentence under the Eighth Amendment’s prohibition
against cruel and unusual punishment. Rather, Estrada argues imposing
consecutive sentences for the four child-abuse convictions leads to an
“unjust” result that we may correct under A.R.S. § 13–4037(B). He therefore
requests that we either amend the sentencing order to impose concurrent
sentences for the four child-abuse convictions or remand to the superior
court for resentencing.

¶14           Considering Estrada’s multiple prior felony convictions, the
aggravating factors the jury found, the nature of the offenses, and the
circumstances under which they were committed, Estrada’s aggregate
60-year prison term does not clearly appear excessive. We therefore decline
Estrada’s invitation to either amend his sentence or remand for
resentencing. See State v. Linsner, 105 Ariz. 488, 490 (1970) (“[T]he power to
revise and reduce sentences imposed by the trial court should be used with




                                       4
                          STATE v. ESTRADA
                          Decision of the Court

great caution and exercised only when it clearly appears that a sentence is
too severe.”).

                             CONCLUSION

¶15          For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       5